Case 20-62899-bem        Doc 57    Filed 09/15/20 Entered 09/15/20 15:45:51             Desc Main
                                   Document     Page 1 of 2




                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF GEORGIA
                                  ATLANTA DIVISION

IN RE:                                            :    CHAPTER 7
                                                  :
LENA CHRISTINE JENKINS-SMITH,                     :    CASE NO. 20-62899-bem
                                                  :
               DEBTOR.                            :

     UNITED STATES TRUSTEE’S THIRD MOTION FOR EXTENSION OF TIME
         TO FILE A MOTION TO DISMISS PURSUANT TO 11 U.S.C. § 707
       AND AN OBJECTION TO DISCHARGE PURSUANT TO 11 U.S.C. § 727

         COMES NOW Nancy J. Gargula, United States Trustee for Region 21, pursuant to Rules

1017(e) and 4004(b) of the Federal Rules of Bankruptcy Procedure, moves the Court to enter an

order extending the deadlines for filing a motion to dismiss pursuant to section 707 and a complaint

objecting to Debtor’s discharge pursuant to section 727 of the Bankruptcy Code. In support

thereof, the United States Trustee shows as follows:

         1.    On February 18, 2020, LENA CHRISTINE JENKINS-SMITH (“Debtor”) filed a

voluntary petition for relief under Chapter 7 of Title 11, United States Code. The chapter seven

trustee held and concluded the section 341(a) meeting of creditors on April 22, 2020.

         2.    The United States Trustee is reviewing this case to determine whether to file a

motion to dismiss under section 707 or a complaint objecting to discharge under section 727.

         3.    The United States Trustee needs additional time to review and analyze the Debtor’s

finances.

         4.    The current deadline for filing a motion to dismiss pursuant to section 707 or a

complaint pursuant to section 727 is September 17, 2020.

         5.    The United States Trustee requests the deadlines for filing a motion under section

707 and a complaint under section 727 be extended so she can complete her review.


                                                 1
Case 20-62899-bem       Doc 57    Filed 09/15/20 Entered 09/15/20 15:45:51            Desc Main
                                  Document     Page 2 of 2



       6.      Debtor consents to this extension.

       WHEREFORE, the United States Trustee respectfully requests the Court to enter an order

extending the deadlines for filing a motion under section 707 and a complaint under section 727

through and including November 17, 2020.

                                                    NANCY J. GARGULA
                                                    UNITED STATES TRUSTEE
                                                    Region 21

                                                    /s/ Thomas W. Dworschak
                                                    THOMAS W. DWORSCHAK
                                                    Georgia Bar No. 236380
                                                    United States Department of Justice
                                                    Office of the United States Trustee
                                                    Suite 362, Richard B. Russell Building
                                                    75 Ted Turner Drive, SW
                                                    Atlanta, Georgia 30303
                                                    (404) 331-4437, ext. 145
                                                    Thomas.w.Dworschak@usdoj.gov

                                CERTIFICATE OF SERVICE

       This is to certify that I have on September 15, 2020 electronically filed the foregoing
UNITED STATES TRUSTEE’S THIRD MOTION FOR EXTENSION OF TIME TO FILE A
MOTION TO DISMISS PURSUANT TO 11 U.S.C. § 707 AND AN OBJECTION TO DISCHARGE
PURSUANT TO 11 U.S.C. § 727 using the Bankruptcy Court’s Electronic Case Filing program,
which sends a notice of this document and an accompanying link to this document to the following
party who has appeared in this case under the Bankruptcy Court’s Electronic Case Filing program:

Robert Scott Rickman          rob@thegeorgialawfirm.com
S. Gregory Hays               ghays@haysconsulting.net


       I further certify that on September 15, 2020, I caused a copy of this document to be served
via United States First Class Mail, with adequate postage prepaid on the following parties at the
address shown for each.

 Lena Christine Jenkins-Smith
 981 Moores Walk Lane
 Suwanee, GA 30024

                                                    /s/ Thomas W. Dworschak



                                                2
